 DECISIONS OF NATIONAL LABOR RELATIONS BOARDErik Sheetmetal Corporation and Lawrence HarveyFoster. Case 2-CA-14254March 15, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn December 14, 1977, Administrative Law JudgeAlvin Lieberman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Erik SheetmetalCorporation, Binghamton, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.3l Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products. Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 At fn. 21 of his Decision, the Administrative Law Judge found itunnecessary to determine whether Foster's discharge, which he foundviolative of Sec. 8(aX ), was also violative of Sec. 8(aX3) of the Act. In theabsence of exceptions thereto, Member Truesdale adopts, pro forma, theforgoing footnote.3 The Administrative Law Judge inadvertently omitted the broad cease-and-desist language from his notice. We shall therefore modify the postingnotice to reflect his entire Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives you, asemployees, the following rights:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a repre-sentative of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.Accordingly, we give you these assurances.WE WILL NOT discharge you or do anything elseto your disadvantage, and WE WILL NOT threatento do so, because you have notified your steward,business agent, or union that we have been late inpaying you your wages.WE WILL NOT discharge you, refuse to rehireyou, or do anything else to your disadvantagebecause you have filed a charge against us withthe National Labor Relations Board.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed by Section 7 ofthe Act.As it has been decided that we dischargedLawrence Foster because he notified his unionthat we were late in paying wages and that werefused to rehire Lawrence Foster because hefiled a charge against us with the National LaborRelations Board,WE WILL immediately offer to take LawrenceFoster back to work for us at his old job or, if thatjob no longer exists, to a job just like the one hehad when we discharged him, and we will payLawrence Foster any wages he lost because wedischarged him and refused to rehire him, plusinterest.ERIK SHEETMETALCOKPORATIONDECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: Thehearing in this proceeding, with all parties except theCharging Party represented, was held before me in New235 NLRB No. 25132 ERIK SHEETMETAL CORPORATIONYork, New York, on March 1 and 2, 1977, on the GeneralCounsel's complaint dated December 15, 1976,' andRespondent's answer.2In general, the issues litigated werewhether Respondent violated Section 8(a)(1), (3), and (4) ofthe National Labor Relations Act, as amended.3Moreparticularly, the questions for decision are as follows:I. Did Respondent threaten an employee, LawrenceFoster, with reprisal for engaging in activity protected bySection 7 of the Act and thereby violate Section 8(aX)(1)?2. Was the termination of Foster's employment viola-tive of Section 8(aX I) or (3) of the Act?3. Was Respondent's refusal to reemploy Foster afterhe filed a charge with the Board against Respondentviolative of Section 8(aX4) of the Act? 4Upon the entire record,5upon my observation of thewitnesses and their demeanor while testifying, and havingtaken into account the arguments made and the briefssubmitted,6I make the following:FINDINGS OF FACT7I. JURISDICTIONRespondent, a New York corporation whose principaloffice is located in Binghamton, New York, is a sheet metalcontractor in the building and construction industry.During 1976, a representative period, Respondent derivedrevenues in excess of $50,000 for performing constructionwork within the State of New York for employers locatedoutside the State of New York. Accordingly, I find thatRespondent is engaged in commerce within the meaning ofthe Act and that the assertion of jurisdiction over thismatter by the Board is warranted.II. THE LABOR ORGANIZATION INVOLVEDLocal 38, Sheet Metal Workers International Association(herein called Local 38) is a labor organization within themeaning of the Act.III. INTRODUCTIONBriefly, this case is principally concerned with Respon-dent's discharge and failure to rehire an employee, Law-The complaint was issued pursuant to a charge filed on April 30, 1976.2 At the hearing the pleadings were amended in several respects. Thus,regarding the complaint, the following paragraph was substituted for par.7(a): "On or about February II, 1976. Respondent terminated theemployment of its employee Foster"; and the phrase "termination of theemployment" was substituted for the word "discharge" in paragraph 7(b).The answer was amended to admit the allegations of par. 5(b) of thecomplaint and the allegations of pars. 7(a) and (b). as amended.3 Set forth below are the relevant provisions of the Act to which referencehas been made in the text:Sec. 8(a). It shall be an unfair labor practice for an employer-(I) to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in section 7;(3) by discrimination in regard to hire or tenure of employment ...to encourage or discourage membership in any labor organization .. .;(4) to discharge or otherwise discriminate against an employeebecause he has filed charges or given testimony under this Act ....rence Foster. The General Counsel contends that Foster'sdischarge violated Section 8(a)(1) and (3) of the Act, andthat Respondent refused to rehire Foster because he filed acharge with the Board relating to his discharge, therebyviolating Section 8(aX4).Respondent asserts that it discharged Foster for cause,his poor production. Concerning its refusal to rehireFoster, Respondent contends that to have done so wouldhave been inconsistent with its position that it dischargedhim because his production was deficient.IV. PRELIMINARY FINDINGS8A. Respondent's Business and Supervisory HierarchyRespondent, as already noted, is a sheet metal contractorin the building and construction industry whose offices andshop are located in Binghamton, New York. It is a wholly-owned subsidiary of J & K Plumbing & Heating Company,Inc. (J & K).At all material times a hospital (herein called hospitalproject) has been under construction on the grounds of theUnited States Military Academy at West Point, New York.The general contract to build this hospital was awarded toMurray Walter. Walter subcontracted the plumbing, heat-ing, and air-conditioning work on the project to J & K,which, in turn, engaged Respondent to install sheet metalheating and air-conditioning ducts.Joseph Fedourich is J & K's superintendent at thehospital project. He exercises general supervision of thework performed there by J & K and its subcontractors,including Respondent.Walter Disotelle is Respondent's field superintendent.He oversees all of Respondent's field installation work.Disotelle does this by visiting all Respondent's construc-tion sites about once or twice a week, spending shortperiods of time at each.Mauro Mazza is employed by Respondent as its foremanat the hospital project. The complaint alleges, and theanswer admits, that Mazza is a supervisor.Sec. 7, insofar as pertinent, provides as follows:Sec. 7. Employees shall have the right to self-organization .tobargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection ..4 This issue was not raised by the pleadings. However. it was fullylitigated at the heanng, thus making it proper for determination. REATrucking Company, Inc. v N.L.R.B., 439 F.2d 1065, 1066 (C.A. 9, 1971).s Issued simultaneously is a separate order correcting inadvertent errorsin the stenographic transcript of this proceeding.6 Although all the arguments of the parties and the authorities cited bythem, whether appearing in their briefs or made orally at the hearing, maynot be discussed, each has been carefully weighed and considered.7 Respondent's motion made at the conclusion of the hearing and themotions made during the hearing, upon which rulings were reserved, aredisposed of in accordance with the findings and conclusions set forth in thisDecision.8 The purpose of these findings is to furnish a frame of reference withinwhich to consider the facts relating to Respondent's alleged unfair laborpractices and to the conclusions which they may give rise.133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Respondent's EmployeesAll Respondent's employees at the hospital project,except its foreman and one journeyman, were referred toRespondent by Local 38. An employee, Jonathan Brooks,hired as the result of such a referral, was discharged 3 daysafter being hired when it developed that his work wasunsatisfactory.C. Respondent's Contract With Local 38At all material times Respondent and Local 38 have beenparties to a collective-bargaining agreements containingthe following pertinent provisions:ARTICLE VIIISection 9. Wages at the established rates specifiedherein shall be paid before 3:30 p.m., in the shop or onthe job at or before quitting time on Friday of eachweek and no more than two (2) days' pay will bewithheld. However, employees when discharged shallbe paid in full.ADDENDA TO ARTICLE I1. In the operation of fans and blowers in buildingsunder construction prior to the completion of the workand acceptance by the owner, both parties agree that ajourneyman sheet metal worker shall be employed bythe sheet metal contractor to attend any fan or blowerthat may be placed in operation, except when theH.V.A.C. Sheet Metal Contractor has men employedon the job site between the hours of 8:00 A.M. and 3:30P.M.. The second shift will consist of an 8 hour dayfrom 3:30 P.M. to 11:45 P.M.. The third shift willconsist of an 8 hour day between the hours of 11:45P.M. and 8:00 A.M..ADDENDUM TO ARTICLE VIIIPAYMENT OF WAGES BY CHECK4. Payment by check is not to be made until writtenpermission is received by the Sheet Metal Contractorand signed by the Local Union Business Manager.An Employer approved to pay by check will have thework week end on Tuesday and pay check must begiven to the Sheet Metal Journeyman or Apprentice onThursday of the same week at or before quitting time.D. Respondent's PaydayIn March or April 1975, before construction work wasbegun at the hospital project, representatives of Respon-dent and Local 38 attended a prejob conference. Amongthe matters discussed was the day on which sheet metalworkers employed at the project by Respondent should bepaid. Because Respondent's payroll system is computerizedit was agreed that they should receive their wages by check9 Resp. Exh. 2.1o The complaint alleges that Foster's discharge was violative of Sec.8(aXI) and (3) of the Act.it Mauro Mazza, Respondent's foreman at the hospital project, testifiedon Wednesday instead of in cash on Friday, as providedfor in their collective-bargaining agreement.Another conference was held on this subject in October1975. This was brought on because Respondent's sheetmetal workers had not been paid their wages on oneWednesday in that month and, as James Lewis, Respon-dent's vice president, testified, Local 38 "was unhappyabout that situation."At this meeting Local 38's representatives proposed thatRespondent pay its employees in cash on Friday inaccordance with the contract. Respondent's payroll systembeing computerized, compliance with Local 38's suggestionwould cost Respondent several thousand dollars and take 4to 6 weeks to accomplish. For these reasons Respondentresisted Local 38's proposal and it was ultimately agreedthat Respondent could continue to pay its employees bycheck on Wednesday.V. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts Concerning Respondent's Alleged 8(a)(1)and (3) ViolationsLawrence Foster has been a journeyman sheet metalworker and a member of Local 38 since 1956. On July 28,1975, he was referred to Respondent's hospital project byLocal 38 and was hired on that day by Respondent. OnAugust 29, 1975, Foster was appointed by Local 38 to serveas its steward at the hospital project. Foster was dischargedon February 11, 1976.10During the period of his employment on the hospitalproject, Foster's duties included the installation of sheetmetal ducts which were fabricated in Respondent's shop.In doing this, Foster, as was the custom in the industry,worked with a partner, who was not always the sameperson. There is no credible evidence showing that eitherFoster, or any partner with whom he worked, was informedby any representative of Respondent that their productionwas low."IIn this connection, Respondent keeps a daily record ofthe amount of ducts installed by its entire crew. It does not,however, record or measure the quantity of ducts installedby any individual employee or any two employees workingas partners.As earlier found, Respondent had undertaken to pay thewages of its employees working on the hospital project onWednesday instead of Friday as required by its contractwith Local 38. Notwithstanding this, they were not paid onseveral of the agreed-upon paydays.Thus, Respondent's employees did not receive theirpaychecks on one Wednesday in October 1975, as alreadynoted. Nor did they receive their paychecks on Wednes-day, December 17, 1975. Instead, they were paid the nextday.On the latter occasion employees working on the hospitalproject who were members of Local 38 complained toFoster, their steward, about this. Foster passed theircomplaints on to John McCabe, Local 38's business agent.that in November 1975 he said to Foster "you are not giving me ... whatyou are capable of." Being of the opinion that Mazza was not a reliablewitness, I do not believe he was telling the truth in this instance.134 ERIK SHEETMETAL CORPORATIONEarly the next month McCabe spoke over the telephorwith Respondent's payroll clerk and, as James LewiRespondent's vice president, put it, "raised hell with herbecause the employees had not been paid on December IUpon learning, shortly after it occurred, that McCabe habeen abusive to the payroll clerk, Mazza, Respondentforeman, told Foster, as the former testified, that McCat"was a stupid jerk for calling the girl up and chewing hiout"; that "Lewis would get back to McCabe on thmatter"; and that he "didn't think we had heard the lathing about this."The final incident of nonpayment of wages on Wedneday took place on January 21, 1976.12 Again employeecomplained to Foster about not being paid and Fost,once more reported the nonpayment to McCabe.'3On January 22, McCabe, Local 38's business agendiscussed with Walter Disotelle and Lewis, respectivel-Respondent's field superintendent and vice president, tfmatter of the employees' failure to receive their wages t'previous day. Among other things, McCabe stated to theithat he intended to file a grievance on the issue.Later, on January 22, Mazza, Respondent's foreman,approached Foster, told him that he had been informedthat Respondent had received a complaint concerning thenonpayment of wages the day before, and inquired as tothe source of the complaint. Upon being informed byFoster that he, as steward, had reported the matter to Local38, Mazza angrily exclaimed to Foster, "You haven't heardthe last of this yet." 14About 2 or 3 weeks before Mazza's foregoing conversa-tion with Foster, Respondent had been informed that thegeneral contractor at the hospital project had changed thesequence in which the construction work was to beperformed. As a result, additional sketching, engineering,and fabrication were required to be done in Respondent'sshop during which it was contemplated that on-the-jobinstallation work would be substantially reduced.The record is silent as to when this additional shop workwas begun. However, because few or no ducts were beinginstalled at the project while it was in progress, Respon-dent, early in February, terminated the employment ofthree installers, including Foster. In this connection, onFebruary 5, Respondent sent the following letter'5toLocal 38:12 All dates hereinafter mentioned without stating a year fall within 1976.13 The findings in this paragraph are based on testimony given by Foster,who impressed me as being a meticulous witness with a high regard for thetruth, and McCabe. Respondent contends that it paid its employees on thedate in question. In support of this contention Respondent relies on thetestimony of Mazza, its foreman, who stated that he had "examineld]"Respondent's "payroll records" from which examination he determined thaton January 21 he had laid off two employees. Mazza further testified thatRespondent's collective-bargaining agreement with Local 38 contains a"requirement [that I when employees are laid off [they I have to [be paid Ieverything.. owed them"; that he "paid those men off' from a "payroll[he I received ... on January 21 "; and that this "indicated to [him I that paywas not late on January 21." In the circumstances, it seems to me that ifRespondent's payroll records actually show that Mazza received a "payroll..on January 21" and that it was from this "payroll" that Mazza paid theemployees who were laid off at that time, Respondent would have offeredthe January 21 "payroll." which Mazza testified he "examined," in evidenceGentlemen:On Wednesday, February 11, 1976 at the West PointMilitary Academy Hospital, we are going to terminatethe employment of Lawrence Foster, Dick Foster, andMichael Kuney. When and if we do decide to rehiremen on this project, we will accept the return of DickFoster and Michael Kuney, but not that of LawrenceFoster, as, according to our Project Foreman, his workhas not been acceptable to our expectations. Please seethat he does not return to any Erik project under yourLocal #38 jurisdiction.Very truly yours,Walter E. DisotelleSuperintendentWED:sbcc: J. LewisJ. Fedourich, Project ForemanW. DisotelleTo support the statement concerning Foster's workappearing in its letter to Local 38, Respondent adducedevidence which, if believed, shows that Foster's productionwas deficient and that Respondent became aware of thissoon after July 28, 1975, the date on which Foster began towork at the hospital project. Thus, Joseph Fedourich, theproject superintendent, testified that in July 1975, or earlyin the following month, he "started feeling that [Foster]wasn't doing his job." Walter Disotelle, Respondent's fieldsuperintendent, testified that in September 1975 he "wasnot happy with the [amount of] duct [Foster] had ... putup" in a 3-hour period. Similarly, Mazza, Respondent'sforeman, stated that in October 1975 he "started to noticekind of a slow down in [Foster's] pace."B. Contentions and Concluding Findings ConcerningRespondent's Alleged 8(a)(3) and (1) ViolationsRespondent contends that it terminated Foster's employ-ment because his production was low. However, thiscontention does not withstand scrutiny.If the evidence adduced by Respondent concerningFoster's low production is to be believed, it shows thatRespondent knew of Foster's production deficiency virtu-ally from the very onset of his employment. Yet, as I havefound, at no time did Respondent call this to Foster'sto bolster his testimony on this critical point. However, without explanation,Respondent did not do this. Respondent's failure to do so leads me tobelieve that the payroll records would not have borne out its contention thatits employees were paid on January 21. As was stated in this respect inBechtel Corporation, 141 NLRB 844, 852 at fn. 9 (1973), "A litigant'sunexplained failure to offer material evidence warrants the inference that, ifhe adduced the evidence, it would not support his position." Accordingly, Iplace no credence on Mazza's testimony that "pay was not late on January21."4 The findings in this paragraph are based on, and the quotationappearing in the text is taken from, Foster's testimony. Mazza did not testifyconcerning his conversation with Foster on January 22 about Respondent'sfailure to pay its employees the previous day. Nor could he have done sowithout giving the lie to his testimony, already reported and rejected asbeing untruthful (fn. 13), that the employees were paid on January 21.15 G.C. Exh. 3. The Lawrence Foster mentioned in this letter is theperson involved in this proceeding.135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDattention. Nor did Respondent discharge Foster for thisostensible reason until February 11, 1976, some 7 monthsafter he was hired. In contrast, another employee, JonathanBrooks, was discharged as soon as Respondent learned, onthe third day of his employment, that he was an unsatisfac-tory worker.The long period of time during which Respondentsuffered Foster's claimed shortcomings as an employeewithout discharging him, notwithstanding the treatmentaccorded Brooks, persuades me that Foster's claimed lowproduction was not the real reason for his discharge.Respondent's contention that it discharged Foster forlow production is suspect for yet another reason. I havefound that although Respondent records daily the totalamount of ducts installed by its employees as a group, itdoes not record or measure the quantity of ducts installedby any individual employee or by any two employeesworking as partners. Accordingly, since Respondent nevermeasured Foster's production, or the production of theteams on which Foster worked, it is difficult for me toaccept Respondent's claim that Foster was a low producer."[T]he explanation of the discharge offered by therespondent [having thus] fail[ed] to stand under scrutiny,"I find that it is false. This being the case, an inference canbe drawn which is "unfavorable to respondent." N.L.R.B.v. Dant, et al., 207 F.2d 165, 167 (C.A. 9, 1953).The extent of the unfavorable inference which can bedrawn in such a situation was spelled out in Shattuck DennMining Corporation (Iron King Branch) v. N.L.R.B., 362F.2d 466, 470 (C.A. 9, 1966). There it was stated with sharpexplicitness:If [the trier of fact] finds that the stated motive for adischarge is false, he certainly can infer that there isanother motive. More than that, he can infer that themotive is one that the employer desires to conceal -anunlawful motive -at least where ...the surroundingfacts tend to reinforce that inference.iHaving found that the "stated motive" for Foster'sdischarge is false, I, as the "trier of fact," draw theinference that Respondent's actual motive for dischargingFoster was to retaliate against him for having engaged inactivity protected by Section 7 of the Act. One need notsearch long to find "surrounding facts tend[ing] to rein-force that inference."It is quickly found in the reaction of Mazza, Respon-dent's foreman, to the information supplied by Foster thatit was he who had brought to the attention of his unionRespondent's default in paying its employees their wageson January 21.17 At that time Mazza, in essence, foreshad-is The principle thus ennunciated in Shattuck Denn was specificallyadopted by the Board in Atlantic Metal Products, Inc., 161 NLRB 919, 922(1966).i? Foster's having done so, as Respondent concedes on bnef. wasprotected by Sec. 7.18 "[A] discharge['s] timing [is] persuasive evidence as to motivation."N.L.R.B. v. Montgomery Ward& Co., Inc., 242 F.2d 497. 502 (C.A. 2, 1957),cert. denied 355 U.S. 829 (1957).9 "[A I]n employer's tolerance of an employee's shortcomings until heengages in Iprotected I activity is an indicium of discriminatory motivation."Virginia Metalcrafters, Incorporated. 158 NLRB 958, 962 at fn. 9 (1966).enfd. 387 F.2d 379 (C.A. 4, 1967).owed Foster's discharge by telling him, as I have found,that he had not "heard the last of this yet."It is also found in the timing of Foster's discharge,coming, as it did, soon after Respondent learned that hehad informed Local 38 that Respondent's employees hadnot received their wages on January 21. 8 This fact must beconsidered in conjunction with Respondent's sufferance ofFoster's asserted low production for many months withouteven so much as a reprimand before discharging him forthis ostensible reason. When so considered it leads me tobelieve that Foster's claimed low productivity had nothingto do with his discharge and that the discharge was, in fact,motivated by Foster's having engaged in activity protectedby Section 7 of the Act; i.e., his reporting to his unionRespondent's failure to pay wages on January 21.19Accordingly, I conclude that by threatening to dischargeFoster,20and by discharging him, Respondent violatedSection 8(a)(1) of the Act.21C. Facts Concerning Respondent's Alleged 8(a)(4)ViolationsIn December 1976, after Lawrence Foster's dischargeand during the pendency of the charge he filed in thisproceeding, Respondent requested Local 38 to refer twosheet metal workers to its hospital project for employmentin connection with the maintenance of equipment used toprovide temporary heat. Learning that Foster would be oneof the two to be referred pursuant to its request, JamesLewis, Respondent's vice president, sought advice as tohiring Foster from James Hensley, the manager of anassociation of which Respondent is a member.In discussing the situation with Hensley, Lewis told him,as Lewis testified, that the instant proceeding "was stillopen" and asked whether Respondent "would be able to[hire] Foster. ..without prejudicing [its] situation involv-ing this matter." Hensley recommended that Respondentnot hire Foster.Accordingly, Lewis informed Charles Hertel, Local 38'spresident, that "as long as this case was open [and Foster's]charge was still in effect," Respondent would not hireFoster to maintain the temporary heat equipment. Lewisfurther informed Hertel that Foster would be hired if he"dropped the case." 22Hertel notified Foster of the condition to his hiringimposed by Lewis, but Foster refused to withdraw hischarge. As a consequence, Foster was not hired byrespondent.20 This conclusion is based on the statement made by Mazza, Respon-dent's foreman, to Foster that he had not "heard the last" of his havingnotified Local 38 that wages were not paid on January 21. I construe thisstatement as having been a threat violative of Sec. 8(aX1) of the Act, toretaliate against Foster for engaging in protected activity.21 In view of the fact that the remedy would be the same, it isunnecessary to determine whether, as alleged in the complaint, Foster'sdischarge was also violative of Sec. 8(aX3) of the Act. Interboro Contractors,Inc., 157 NLRB 1295, 1302 (1966), enfd. 388 F.2d 495 (C.A. 2, 1967).22 The findings in the paragraph are based on, and the quotationsappearing in the text are taken from, testimony given by Lewis and Hertel.136 ERIK SHEETMETAL CORPORATIOND. Contentions and Concluding Findings ConcerningRespondent's Alleged 8(a)(4) Violations"An employer's refusal to rehire an employee because hehas filed charges violates [Section 8(a)(4) of] the Act."Selwyn Shoe Manufacturing Corporation, 172 NLRB 674,680 (1968).23 See also, to the same effect, N.L.R.B. v.Syracuse Stamping Co., 208 F.2d 77, 80 (C.A. 2, 1953) andDubin-Haskell Lining Corp., 154 NLRB 641, 653 (1965),enfd. in pertinent part 386 F.2d 306 (C.A. 4, 1967).Notwithstanding this well-settled principle, Respondentargues that it should not be found to have violated Section8(a)(4) of the Act by conditioning Foster's rehire upon thewithdrawal of his charge because had it hired Foster whilehis charge was outstanding its position regarding hisdischarge would have been prejudiced. I find no merit inthis argument.A similar contention was raised in Syracuse Stamping,supra. In rejecting this contention as being without validitythe court stated:It has been suggested that to force the company torehire an employee while charges of discriminatorydischarge are pending is unfair because it might act asan admission. But the company can refuse to rehire onany number of valid grounds such as incompetency, novacancies, etc., and as long as it makes its position clearit will not be in difficulty. We accordingly think there isno validity in the suggested objection.Accordingly, I conclude that, by conditioning Foster'srehire upon the withdrawal of the unfair labor practicecharge he had earlier filed, Respondent violated Section8(a)(4) of the Act.VI. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's unfair labor practices, occurring in con-nection with its operations set forth in section 1, above,have a close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.vii. THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(l) and (4) ofthe Act, my recommended Order will require Respondent23 The Court of Appeals for the Eighth Circuit denied enforcement of theBoard's Order in SelHwvn Shoe in the respect here under consideration.However, enforcement was withheld not because the court was of theopinion that the Board's statement of the law was erroneous, but becausethe court felt that the Board's finding that the employee involved wasdischarged "because she filed charges ...[was] not supported bysubstantial evidence on the record as a whole." That the court did notdisagree with the Board's statement of the law is made plain by thefollowing passage appeanng in the court's opinion: "Section 8(a)4) of theAct makes it an unfair labor practice for an employer 'to discharge orotherwise discriminate against an employee because he has filed charges.... ' An employer's refusal to rehire an employee because he has filedcharges ... violates the 'otherwise discriminate' provision of Section8(aX4)." N.L.R.B. v. Selwyn Shoe Manufacturing Corporation. 428 F.2d 217,219 (C.A. 8, 1970).to take such affirmative action as will effectuate thepolicies of the Act. In the latter connection, I will requireRespondent to offer full and immediate reinstatement toLawrence Foster and to make him whole for any losses hemay have suffered by reason of his discharge and Respon-dent's subsequent refusal to rehire him. Any backpayfound to be due to Foster shall be computed in accordancewith the formula set forth in F. W. Woolworth Company, 90NLRB 289 (1950),24 and shall include interest in themanner prescribed in Florida Steel Corporation, 231 NLRB651 (1977).25Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAWI. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(5) and (7) of the Act.2. Local 38 is a labor organization within the meaningof Section 2(5) of the Act.3. By the following conduct Respondent has engaged,and is engaging, in unfair labor practices within themeaning of Section 8(a)(1) of the Act:(a) Threatening to retaliate against an employee forengaging in conduct protected by Section 7 of the Act.(b) Discharging Lawrence Foster for engaging in con-duct protected by Section 7 of the Act.4. By conditioning Lawrence Foster's rehire upon thewithdrawal of a charge previously filed by him under theAct, thereby discriminating against Foster for having filedsaid charge, Respondent has engaged in, and is engagingin, an unfair labor practice within the meaning of Section8(a)(4) and (1) of the Act.5. The unfair labor practices engaged in by Respon-dent, as set forth, above, affect commerce within themeaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:ORDER26The Respondent, Erik Sheetmetal Corporation, Bing-hamton, New York, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Threatening employees with any form of reprisal forengaging in any activity protected by, or guaranteed in,24 On brief, Respondent argues that because Foster was employed in theconstruction industry, asserted by Respondent to be "seasonal" in the Stateof New York. the "mechanical application of Woolworth may produce payawards that reward not compensate and that penalize the employer ratherthan make whole the employee." The short answer to this argument is thatno evidence was adduced to establish that the construction industry in NewYork is seasonal in nature. Moreover, I have been cited to no authontywarranting my takingjudicial notice of this.25 See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).26 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and Order herein shall, as provided in Sec. 102.48 of the Rulesand Regulations, be adopted by the Board and become its findings,conclusions, and Order, and all objections thereto shall be deemed waivedfor all purposes.137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 7 of the National Labor Relations Act, as amend-ed.(b) Discharging, suspending, laying off, taking any otherform of disciplinary action against, or in any other manneraffecting adversely the hire or tenure of employment or anyterm or condition of employment, of any employee forengaging in any activity protected by, or guaranteed in,Section 7 of the National Labor Relations Act, as amend-ed.(c) Refusing to rehire, discharging, suspending, layingoff, or in any other manner discriminating against anyemployee because he has filed charges or given testimonyunder the National Labor Relations Act, as amended.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the NationalLabor Relations Act, as amended, or to refrain from any orall such activities, except to the extent that such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment inconformity with Section 8(aX3) of the Act.2. Take the following affirmative action which, it isfound, will effectuate the policies of the Act:27 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a(a) Offer Lawrence Foster immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent job without prejudice to his senior-ity or other rights and privileges, and make him whole inthe manner set forth in the section of this Decision entitled"The Remedy" for any loss of earnings he may havesuffered by reason of Respondent's unlawful conduct.(b) Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its premises copies of the attached noticemarked "Appendix."27Copies of said notice on formsprovided by the Regional Director for Region 2, afterbeing duly signed by an authorized representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by Respondent for60 consecutive days thereafter, in conspicuous placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."138